DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show arrows 28 and shielding gas up takes spatter 30 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-7, 9, 13-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first determining function" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the first determining function" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the second determining function" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first determining step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the first determining step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the second determining step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweetland (US 20200039000 A1) in view of Wakelam et al. (hereinafter “Wakelam”) (US 20190322051 A1).
As to claims 1, 8, and 17, Sweetland teaches a laser additive manufacturing system and method for controlling a powder particle uptake by a shielding gas, comprising: 
an inlet configured to inlet a shielding gas flow [Figs. 2-5, 8-13, 18-20] [0048-0050, 0065-0066, 0076]; 
a main chamber configured to receive the shielding gas flow [Figs. 2-5, 8-13, 18-20] [0048-0050, 0065-0066, 0076]; 
an outlet configured to outlet the shielding gas flow [Figs. 2-5, 8-13, 18-20] [0048-0050, 0065-0066, 0076]; 
a substrate situated between the inlet and the outlet and configured to support a powder bed having a number of particles [Figs. 2-5, 8-13, 18-20] [0048-0050, 0065-0066, 0076]; 
a laser configured to melt pre-defined regions of the powder bed to form a melt pool [Figs. 2-5, 8-13, 18-20] [0048-0050, 0065-0066, 0076]; and 
a controller having non-transitory memory for storing machine instructions that are to be executed by the controller and operatively connected to the inlet, the machine instructions when executed by the controller implement the following functions: 
receiving a gas fluid domain of the main chamber, a powder bed domain of the powder bed, and an inlet shielding gas flow velocity [Figs. 2-5, 8-13] [0048-0051, 0065-0067]; 
determining a maximum gas flow velocity within the gas fluid domain based on the inlet shielding gas flow velocity and the gas fluid domain [Figs. 2-5, 8-13] [0048-00511, 0065-0067]; 
determining a velocity profile within the gas fluid domain based on the inlet shielding gas flow velocity and the powder bed domain [determining a velocity profile that entrains all the ejected particles while preventing any distortion of the powder bed surface] [Figs. 2-5, 8-13] [0048-0051, 0065-0067]; and 
controlling the powder particle uptake of the shielding gas in the laser additive manufacturing system in response to the maximum gas flow velocity and the velocity profile [Figs. 2-5, 8-13] [0048-00512, 0065-0067].
Sweetland teaches a laser additive manufacturing system and method for controlling a powder particle uptake by a shielding gas that determining a velocity profile entrains all the ejected particles while preventing any distortion of the powder bed surface [0048-0051, 0065-0067]. Sweetland does not explicitly teach the threshold uptake flow velocity of the velocity profile to remove all the ejected particles.
However, Wakelam teaches a system and method for laser additive manufacturing. Especially, Wakelam teaches an inlet configured to inlet a shielding gas flow; a main chamber configured to receive the shielding gas flow [Fig. 2] [0025-0032]; an outlet configured to outlet the shielding gas flow [Fig. 2] [0025-0032]; a substrate situated between the inlet and the outlet and configured to support a powder bed having a number of particles [Fig. 2] [0025-0032]; a laser configured to melt pre-defined regions of the powder bed to form a melt pool [Fig. 2] [0025-0032]; determining a threshold uptake flow velocity within the gas fluid domain based on the inlet shielding gas flow velocity and the powder bed domain and controlling the powder particle uptake of the shielding gas in the laser additive manufacturing system in response to the threshold uptake flow velocity [control the flow velocities of the upper gas flow 46 and the lower gas flow 86, such that the flow velocity of the upper gas flow 46 is in a range between about 0.2 m/s and 1 m/s and the flow velocity of the lower gas flow 86 is in a range between about 2 m/s and 5 m/s] [0040-00433].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Wakelam with the teachings of Sweetland for the purpose of determining the threshold range of uptake flow velocity of the velocity profile to remove the ejected particles while preventing any distortion of the powder bed surface.
As to claim 2, Sweetland teaches the first determining function includes determining the maximum gas flow velocity within the gas fluid domain in a horizontal plane offset from the powder bed domain based on the inlet shielding gas flow velocity and the gas fluid domain [0048-0051, 0065-0068].
As to claim 3, Sweetland teaches the controlling function includes adjusting the inlet shielding gas flow velocity in response to the maximum gas flow velocity and the threshold uptake flow velocity [0048-0051, 0065-0068].
As to claim 4, Sweetland teaches the adjusting function includes reducing the inlet shielding gas flow velocity in response to the maximum gas flow velocity being greater than the threshold uptake flow velocity [0048-0051, 0065-0068].
As to claim 5, Sweetland teaches the adjusting function including increasing the inlet shielding gas flow velocity in response to the maximum gas flow velocity being less than the threshold uptake flow velocity [0048-0051,0065-0068].
As to claim 6, Sweetland teaches the first determining function is carried out using a computational fluid dynamics (CFD) [0038-0051, 0065-0068].
As to claim 7, Wakelam teaches the second determining function is carried out using a computational fluid dynamics discrete element method (CFD-DEF) [0038-0043].
As to claim 9, Sweetland teaches the first determining step includes determining the maximum gas flow velocity within the gas fluid domain in a horizontal plane offset from the powder bed domain based on the inlet shielding gas flow velocity and the gas fluid domain [0048-0051, 0065-0068].
As to claim 10, Sweetland teaches the controlling step includes adjusting the inlet shielding gas flow velocity in response to the maximum gas flow velocity and the threshold uptake flow velocity [0048-0051, 0065-0068].
As to claim 11, Sweetland teaches the adjusting step includes reducing the inlet shielding gas flow velocity in response to the maximum gas flow velocity being greater than the threshold uptake flow velocity [0048-0051, 0065-0068].
As to claim 12, Sweetland teaches the adjusting step including increasing the inlet shielding gas flow velocity in response to the maximum gas flow velocity being less than the threshold uptake flow velocity [0048-0051, 0065-0068].
As to claim 13, Sweetland teaches the first determining step is carried out using a computational fluid dynamics (CFD) [0048-0051, 0065-0068].
As to claim 14, Wakelam teaches the second determining step is carried out using a computational fluid dynamics discrete element method (CFD-DEF) [0038-0043].
As to claim 15, Sweetland teaches the powder bed domain includes one or more powder particle parameters [0048-0051, 0065-0068].
As to claim 16, Sweetland teaches the gas fluid domain includes one or more inlet shielding gas parameters [0048-0051, 0065-0068].
As to claim 18, Sweetland teaches determining the maximum gas flow velocity within the gas fluid domain in a horizontal plane offset from the powder bed domain based on the inlet shielding gas flow velocity and the gas fluid domain [0048-0051, 0065-0068].
As to claim 19, Sweetland teaches adjusting the inlet shielding gas flow velocity in response to the maximum gas flow velocity and the threshold uptake flow velocity [0048-0051, 0065-0068].
As to claim 20, Sweetland teaches reducing the inlet shielding gas flow velocity in response to the maximum gas flow velocity being greater than the threshold uptake flow velocity [0048-0051, 0065-0068].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0051] Depending on the particular embodiment, a flow velocity of gas within the gas flow head (e.g., across an area corresponding to an aperture in the gas flow head) may be between about 0.5 meters per second and about 3 meters per second. For example, the flow velocity may be between 0.5 meters per second and 1.5 meters per second. In one embodiment, an area over which the gas flows within the gas flow head may be about 8 cm.sup.2, and accordingly, a flow rate of gas into the gas flow head may range from about 0.5 cm.sup.3/s to about 1.5 cm.sup.3/s. In some embodiments a flow rate of the return gas out of the gas flow head may range from about 0.5 to about 3 times the flow rate of supply gas into the gas flow head. However, it should be understood that other flow velocities, gas flow areas, and/or flow rates of supply gas and/or return gas may be suitable, as the current disclosure is not limited in this regard.
        2 [0050] Referring now to FIG. 3, a portion of a gas head, aperture and melt pool are described in more detail. In the depicted embodiment, the incident laser beam 40 passes through the gas flow head aperture 41, through the partially enclosed volume 48 and onto the powder bed surface 43. A melt pool 44 is established on the powder surface and particulate matter is ejected upwards and away from the powder surface. A gas flow profile 45 is established within the partially enclosed volume 48 within the gas flow head. The specific shape and magnitude of the velocity profile is set by the volumetric flow rate of the supply gas 46 and return gas 47, as well as the dimensions of the enclosed volume 48 and the velocity of the optics unit/gas head over the powder bed surface. A higher gas volume will produce a larger velocity profile and a steeper velocity gradient at the powder bed surface. Both the dimensions of the gas head and the volumetric flow rate of the circulating gas can be modified to produce a velocity profile that entrains all the ejected particles while preventing any distortion of the powder bed surface.
        
        3 [0043] The illustrated embodiment of the method 160 includes supplying (step 166) the lower gas flow 86 into the chamber 20. For example, the controller 12 instructs the associated gas delivery mechanism (e.g., the second gas delivery mechanism 106) to supply the lower gas flow 86 into the chamber 20. By way of specific example, the controller 12 instructs the associated gas delivery mechanism to control the flow characteristics of the lower gas flow 86, such as flow distribution, flow rate (e.g., mass flow rate, volume flow rate), flow temperature, or any combination thereof. In some embodiment, the controller 12 instructs the associated gas delivery mechanism to control the flow characteristics of the multiple streams 140 to create a flow gradient (e.g., gradient in terms of flow velocity or flow rate) in the lower gas flow 86. In certain embodiments, the controller 12 instructs the associated gas delivery mechanism to control content (e.g., argon, nitrogen, any other suitable inert gas, or a combination thereof) of the lower gas flow 86. The controller 12 may instruct the associated gas delivery mechanisms to control the flow velocities of the upper gas flow 46 and the lower gas flow 86, such that a ratio between the two gas flow velocities is controlled at a desirable value or range (e.g., the flow velocity of the lower gas flow 86 is in a range between about 10 times and about 1.5 times the flow velocity of the upper gas flow 46, between about 9 times and about 7 times the flow velocity of the upper gas flow 46, about 8 times the flow velocity of the upper gas flow 46). In certain embodiments, the controller 12 instructs the associated gas delivery mechanisms to control the flow velocities of the upper gas flow 46 and the lower gas flow 86, such that ratios between the upper gas flow 46 and each individual stream of the multiple streams 140 are controlled at a desirable value or range. For example, the controller 12 may instruct the associated gas delivery mechanisms to control the flow velocities of the upper gas flow 46 and the lower gas flow 86, such that the flow velocity of the upper gas flow 46 is in a range between about 0.2 m/s and 1 m/s and the flow velocity of the lower gas flow 86 is in a range between about 2 m/s and 5 m/s. As set forth above, applying the lower gas flow 86 in the chamber 20 (step 166), in combination with the upper gas flow 46 (step 164) may substantially reduce or eliminate gas entrainment and chaotic flow inside the chamber 20 and more efficiently remove the smoke and/or particulate matter from the chamber 20, which may lead to improved quality of the resulting object manufactured by the AM system 10.